AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made effective as
of January 1, 2010 (the “Effective Date”) by and between Fergal Foley (“Foley”
or the “Executive”) and American Defense Systems, Inc. (“ADSI” or the
“Company”).


WHEREAS, ADSI and Foley have previously entered into an employment agreement
dated January 9, 2009 (collectively the “Original Employment Agreement”); and


WHEREAS, ADSI and Foley desire to amend the Original Employment Agreement
between the parties.


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, ADSI
and Foley hereby agree as follows:


1.           Section 3.1 of the Original Employment Agreement (Base Salary) is
hereby amended to provide that Executive’s Base Salary will be reduced for 2010
by 10% from the 2009 Base Salary.  The Company will review Executive’s Base
Salary after the completion of the Company’s Second Fiscal Quarter (Q-2) of 2010
to determine if Executive’s Base Salary for 2010 can be increased to restore it
in whole or in part to its 2009 level.  Executive’s Base Salary will be restored
fully to at least his 2009 Base Salary amount for year 2011 and thereafter.
 
2.           Section 5.4 (Termination by the Company Without Cause) and as
referenced in Section 5.6 (Termination by Executive for Good Reason), of the
Original Employment Agreement is hereby amended to reflect that so long as the
Base Salary reduction contemplated by Section 1 hereof is in effect any salary
continuation as set forth in Section 5.4(b) of the Orignal Employment Agreement
shall be at the unreduced amount (i.e., the 2009 Base Salary prior to the
reduction set forth in this Amendment to said Section 3.1).
 
3.           Except as amended hereby, all of the terms of the Original
Employment Agreement shall remain and continue in full force and effect and are
hereby confirmed in all respects, and all references after the date hereof to
the Original Employment Agreement shall be deemed to refer to the Original
Employment Agreement as amended hereby.
 
[The Remainder of this Page Intentionally Left Blank]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date set forth above.


American Defense Systems, Inc.
   
By:
/s/ Anthony Piscitelli
Name:
Anthony Piscitelli
Title:
CEO
   
Fergal Foley
 
/s/ Fergal Foley


 
 

--------------------------------------------------------------------------------

 